DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 10/27/2022
Claims 1, 13 and 18 have been amended and claims 4, 8 and 19 have been cancelled
Claims 1, 3, 5-7, 9-13, 15, 17, 19, 20 and 21 are presented for exmaminaiton
This aciton is Non-Final


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-7, 9-13, 15, 17, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliff (US 4,427,242) in view of De Gugleilmo (US 5,439,112).

1, 6, 12: Oliff discloses a flat cardboard separator element (30) intended to hold cups (10) in a pack, where the pack comprises bottom cups (10) from a lower layer and top cups (10) from an upper layer and where the separator element (30) extends in a transverse direction and ina longitudinal direction (fig. 1); and 

where the separator element (30) comprises:
two free edges (outer edge lines parallel to 38) that extend along the transverse direction and two additional free edges (longer sides at 30 of fig. 2) that extend along the longitudinal direction, wherein the two free edges that extend in a transverse direction respectively define first and second ends of the separator element in the longitudinal direction (fig. 2),

at least one first side-panel (34) located at the first end of the separator element, one central-panel (31), and one second side-panel (34) located at the second end of the separator element, the central-panel (31) being located between the first and second side-panels (fig. 2),

wherein:
- the central-panel comprises first openings (32), where each first opening is suited and intended to surround one top cup (10) of the upper layer, wherein each first opening of the separator element completely surrounds the lateral wall (flange) of one top cup (col. 3, ll. 39-67).

Oliff fails to disclose opening ins the side panels. De Guglielmo teaches a central panel 12 and cup combination 31, 32 comprising: 

a cup (31, 32) comprises an upper opening with a top closure and a transverse collar near the upper opening (fig. 1), 

 the first and second side-panels (11) comprise second openings (20), where each second opening is suited and intended to come to stop against a bottom cup (32) of the lower layer and is delimited by at least one first cut-line (15) and one second cut-line (16), where the first cut line (20 upper line) is closer than the second cut line (20 lower line) to the central panel (12) and where the first cut-line (15) is suited and intended to come to stop against the bottom cup  of the lower layer (col. 4, ll. 51-67; fig. 3),

wherein a part of the collar of the bottom cups is inserted into the second openings and the first cut-line comes into contact with the closure of the bottom cups of the lower layer (fig. 1); and

- the second openings are arranged at a non- zero distance from the central-panel along the longitudinal direction of the separator element, the longitudinal direction of the separator element being defined such that the separator element comprises, arranged one after another in the longitudinal direction and between the two free edges, the first side-panel, the central-panel, and the second side-panel (fig. 2), and

wherein the first side-panel, the central-panel and the second side-panel are arranged one after the other along the longitudinal direction of the separator element, and the first cut-line, of the second openings, each extend along the transverse direction of the separator element at the non-zero distance from the central-panel (fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the separator panel of Oliff to include the flange engaging element of De Guglielmo to assist in maintaing the position of the sotred article during transport and opening.

3, 13: Oliff-De Gugleilmo discloses the separator element (30) according to claim 1, wherein the first and second side-panels (34) are identical to each other (Oliff; fig. 2).

5, 17-18: Oliff-De Gugleilmo discloses the separator element (30) according to claim 1, wherein the first and second side-panels (34) can thus swing about the central-panel (31) respectively along the fold lines (38) extending along the transverse direction perpendicular to the longitudinal direction (Oliff; fig. 2).

7: Oliff-De Gugleilmo discloses the pack according to claim 6, wherein the central-panel of the separator element is raised for a separation (13-15) relative to the lower cups (De Gugleilmo; fig. 1 and 3).

9: Oliff-De Gugleilmo discloses the pack according to claim 6, wherein each first opening of the separator element is suited and intended to stop one top cup on the lateral wall thereof, near the bottom wall thereof (Oliff; fig. 1,3).

10: Oliff-De Gugeilmo discloses the pack according to claim 6, wherein the package also comprises an expanded blank for surrounding the bottom cups and the top cups (Oliff; fig. 4).

11: Oliff-De Gugeilmo discloses the pack according to claim 10, wherein the separator element is shaped by folding the first and second side-panels about the central-panel, where the blank holds the shaped separator element (Oliff; fig. 2-3).

15, 21: Oliff-De Gugeilmo discloses the separator element (1) according to claim 1, wherein the second openings (20) are each delimited by a first cut-line (upper horizontal line @ 20) and a second cut-line (lower acrcuate line @ 20), each first cut-line extending along the transverse direction of the separator element at the non-zero distance (D) from the central-panel (De Gugeilmo; fig. 2).

20: Oliff-De Gugeilmo discloses a pack comprising:

- a lower layer comprising bottom cups (10) and an upper layer comprising top cups (10), where the top cups are arranged on the bottom cups and where each cup (2a, 2b) comprises a bottom wall and a lateral wall; and 
- a package comprising at least one separator element (30) according to claim 3 (Oliff; fig. 1).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735